 

')-»._vi)q,i_t . ,

.~¢‘; '- -

Case 18-26803 DOC 5 Filed 12/26/18

Fi|| in this information to identify your case:

Debt0r1 LiSa E. JOhnSO|'l

First Name Middle Name Last Name

`Debror 2

 

(Spouse, if flling) First Name Midd|e Name Last Name

United States Bankruptcy Court for the: District of

Case number
(|f known)

 

 

 

Officia| Form 108

Page 1 of 2

/X»ZGYQP

Cl check if this is an '
amended filing

Statement of lntention for lndividuals Filing Under Chapter 7

12/15

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the `m' t_ing of“creditors,

 

m-..~

1253

rri

{““J

whichever` rs earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you l@to on the form.

lf two married people are filing together' rn a joint case, both are equally responsible for supplying correct information

Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a se

write your name and case number (if known).

md Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured

information below.

identify the creditor and the property that is collateral

What do you intend to do with the property that

secures a debt?

 

 

»-». .»
~.S-h~

M

§§ 1""‘1

Did you claim the property r
as exempt on Schedule C?

. .*.\
parate sheet to this form. On the top of an.y'additroi')al pages,

by Property (Official Form 106D),' fill iii the

 

 

 

 

 

Credit°"$ El Surrender the property. n No
name: One
_ ' ` n Retain the property and redeem it. l;l Yes
E;;:Y;|°n of 0 Retain the property and enter into a
Securing debt Reaffirmation Agreement.
n Retain the property and [exp|ain]:
Credit°rls n Surrender the property. m No
name:
` ' n Retain the property and redeem it. l;l Yes
. . f
E;;(::;|on o Cl Retain the property and enter into a §
Securing debt Reaffirmation Agreement. §§ §
n Retain the property and [exp|ain]: i . ?
Cr:?it°r’s n Surrender the property. cl No '
na e:
n Retain the property and redeem it. n yes
D ' t'
pre°:::.?ylon cf n Retain the property and enter into a
securing debt: Reaffirmation Agreement.
n Retain the property and [exp|ain]:
C:;?it°r’s n Surrender the property. m No
n e:
n Retain the property and redeem it. l:l Yes

Description of
property
securing debt

Ofncial Form 108

n Retain the property and enter into a
Reaflirmation Agreement.

n Retain the property and [exp|ain]:

 

Statement of intention for individuals Filing Under Chapter 7

page 1

 

 

Case 18-26803 DOC 5 Fi|ecl 12/26/18 Page 2 0f2

Z//$@U E` . H/\/U M case number ri/rnown>

 

 

im Narw Mi<mle Nama L§.<(Name

j List Your Unexpired personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Offrcia| Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

 

Lossor's name El No
[] Yes
Description of leased ~
property
lessors name: n NO
l;l Yes
Dest;ription ot leased
property
i_essor's name-; n No
i.)escription of leased m Yes
property
Lessor's name m NO
Cl Yes
Descriptlon of leased
property
i_essor's name ' l;] NO
la U Yes
Desc;riptlon of leased
property
lessors name D No
il Yes
Description ot leased
property
Lessor's name [] NO
l n Yes

Description of leased
property

Sign Beiow

 

 

Under penalty of perjury i declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease

X

Signature of De'otor 2

Date

mir ldi::l"~'WY_\/im¢

 

\`)ili<;ial I»oriri ltld Statement Of intention for individuals Filing Under Chapter 7 D'@Q@ 2

 

 

 

